EXHIBIT12.2 Alpha Natural Resources, Inc Computation of Other Ratios As of September 30, 2008 (Amounts in thousands except ratios) Interest Coverage Ratio: The interest coverage ratio is defined as Adjusted EBITDA divided by net cash interest expense (defined as interest expense plus/minus the annual change in accrued interest less interest income and amortization of loan costs). Adjusted EBITDA (1) $ 468,871 Interest Expense $ 43,457 Cash payment on early extinguishment of debt 10,736 Annual change in accrued interest $ 2,608 Interest Income $ (6,660 ) Amoritization of loan costs $ (9,762 ) Net Cash Interest Expense $ 40,379 Interest Coverage Ratio 11.61 (1)Adjusted EBITDA is defined and calculated in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Analysis of Material Debt Covenants” in our 2008 Quarterly Report on Form 10-Q. Leverage Ratio: The leverage ratio is defined as total net debt (defined as the sum of note payable and long-term debt less cash and cash equivalents) divided by Adjusted EBITDA. Note payable $ - Long-term debt $ 520,909 Cash and cash equivalents $ (560,134 ) Total Net Debt $ (39,225 ) Adjusted EBITDA $ 468,871 Leverage Ratio (0.08 ) Senior Secured Leverage Ratio: The senior secured leverage ratio is defined as consolidated debt that is secured by a lien less unrestricted cash and cash equivalents to Adjusted EBITDA. Term Loan B $ 233,125 Cash and cash equivalents $ (560,134 ) Total Net Debt $ (327,009 ) Adjusted EBITDA $ 468,871 Senior Secured Leverage Ratio (0.70 ) Liquidity Test: The liquidity test is defined as the sum of the unused commitments under the credit facility’s revolving line of credit plus our unrestricted cash and cash equivalents. Unused revolving line of credit $ 289,825 Cash and cash equivalents $ 560,134 Total Liquidity $ 849,959
